777 N.W.2d 148 (2010)
Timothy LaJOICE as Personal Representative of the Estate of Kerin LaJoice, Deceased, Plaintiff-Appellant,
v.
NORTHERN MICHIGAN HOSPITALS, INC., Brad E. Vazales, M.D., Great Lakes Cardiothoracic & Vascular Surgery, PLLC, Daniel E. McDonnell, M.D., and Daniel E. McDonnell, M.D., P.C., Defendants-Appellees.
Docket No. 138108. COA No. 277587.
Supreme Court of Michigan.
January 29, 2010.

Order
On order of the Court, the motion for reconsideration of this Court's October 21, 2009 order is considered, and it is DENIED, *149 because it does not appear that the order was entered erroneously.